323 S.W.3d 858 (2010)
Daxe J. SYKES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71105.
Missouri Court of Appeals, Western District.
November 9, 2010.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER, Judge and GARY D. WITT, Judge.
Prior report: 85 S.W.3d 762.

ORDER
PER CURIAM:
Daxe J. Sykes appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief. We affirm. Rule 84.16(b). A memorandum setting forth the reasons for our decision has been provided to the parties.